PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/881,865
Filing Date: 29 Jan 2018
Appellant(s): Iaremenko et al.



__________________
OREN RECHES
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/25/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Regarding the Appellant’s argument that claim 1 being improperly rejected under 35 USC 112, the Examiner respectfully disagrees.
	
	The Appellant argued that “A man of ordinary skill in the art is a computer scientist with at least a B.S.C in computer science or electronics which is acquainted with machine learning processes. Such a man will easily understand what the PLD machine learning module does, how it detects anomalies- as it was configured to learn (and/or he fed with} patterns of valid ingress traffic and/or patterns of valid egress traffic - and detect an anomaly as a deviation from said valid patterns.
It is known to a man of ordinary skill in the art that the behavior of a machine learning process is determined by its training process. By explicitly determining how the machine learning was trained - the written requirement was fulfilled.” (See Brief Page 9) 
However, the Examiner maintains his position articulated in the Final Office Action date 11/25/2020 that “there exists numerous techniques for how a machine learning algorithm can be trained, based on the type of problem the machine learning algorithm is designated to apply. For example, machine learning includes at least supervised learning, unsupervised learning and reinforcement learning, of which each type of machine learning includes more granular techniques such as classification, regression, dimensionality reduction, clustering, etc.. The Specification does not provide sufficient disclosure as to what specific machine learning technique is used to solve the problem specific to the claimed invention.” (See Final Office Action Page 17) 





	The Appellant argued that the description in Specification 0109-0111 along with knowledge of an ordinary skill in the art would support the feature of unscrambling a message scrambled by a True Random Number Generator. The Appellant asserted “there are multiple known scrambling and descrambling – and a man of ordinary skill in the art will use any known scrambling and reverse descrambling algorithm known in the art”. However, the Examiner contends that such high level description, without the description of the algorithms, is inadequate in supporting the feature of descrambling a message that is scrambled using a True Random Number Generator, given the non-deterministic nature of a TRNG. Paragraph 00109-00111 discloses a XOR operation, in which is known in the art to be irreversible (cannot be unscrambled in the context of the instant application) unless the key (referring to the random sequence in the instant application) is known. However, according to claim 10, the scrambling is performed at FPGA firewall using a TRNG, while the main controller configure to unscramble the message does not possess the truly randomly generated key. As a result, one skilled in art would be intrigued as to what specific “reverse descrambling algorithm” there exists to unscramble the message without possessing the key. The Examiner is aware that paragraph 00216-00217 do discuss that “PLD and the main controller may use synchronized TRNGs of any other mechanism that allows them to decrypt messages sent between them, and then encrypt the encrypted message” but contends that synchronized TRNG is not known to exist because of the internal conflict of it definition. 




	The Appellant argued that the cited references does not teach “a PLD machine learning module and a PLD firewall; wherein the PLD machine learning module is configured to detect an anomaly in at least one out of the ingress traffic and the egress traffic, and to send an anomaly indication to the PLD firewall; wherein the PLD firewall is configured to apply firewall rules on the ingress traffic and on the egress traffic”. However, Kapoor paragraph 0515 explicitly recites that “… the machine learning functionality 314 (e.g. algorithms for analyzing network traffic for anomalies based on rate) may be used to determine what is abnormal traffic through a flow processing facility or segment (virtual or physical)” and that “… the firewall being directed to drop packets associated with a flow determined to be bad without having to establish complex rule sets for network security”. The cited portion clearly indicates that the firewall’s action of dropping packets is directed and based upon the determination done by the machine learning functionality. As such, it adequately teaches “to send an anomaly indication to the PLD firewall”. Moreover, Kapoor 0515 recites “the security policy 414 applied to the packet and data flow 444 filtering capabilities of the firewall 514 may be automatically updated based on the anomalous patterns learned by the machine learning functionality 314”. The security policy governing the whether the firewall would filter traffic is equivalent to the claimed “firewall rules”. As such, Kapoor teaches the argued feature.



The Appellant further argued that cited references does not teach “wherein the PLD machine learning module is unaware of the firewall rules”. The Examiner contends that since the machine learning module, being a machine, does not have awareness per se, the feature was interpreted under the Broadest Reasonable Interpretation in light of the Specification to be that the firewall rules are not part of the input to the machine learning module. Kapoor Paragraph 0515 recites “[t]he security policy 414 applied to the packet and data flow 444 filtering capabilities of the firewall 514 may be automatically updated based on the anomalous patterns learned by the machine learning functionality 314”, indicating that the security policy for the firewall is based on the output of the machine learning functionality rather than being input to the machine learning functionality. Thus, the machine learning functionality in Kapoor teaches the claimed machine learning module that is “unaware of the firewall rules.




	The Appellant argued that the Office Notice taken to claims 18-20 are improper, citing previous request “to show that the official notice is related to facts that facts asserted to be well-known or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known”. However, the Examiner contends that the Appellant made no such request during prosecution. In the only Remark filed on 08/17/2020, the Appellant merely asserted that “In the rejections of either one of claims 18-22 the office failed to show that the official notice is related to facts that facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. Thus- the rejections of claims 18-22 should be withdrawn”. The Examiner has explained in the subsequent Office Action that the Appellant did not challenge the “well-known” or “common knowledge” assertion of the rejected features or request for documentary evidence. MPEP 2144.03 explained that “it might be reasonable for the examiner in a first Office action to take official notice of facts by asserting that certain limitations in a dependent claim are old and well known expedients in the art without the support of documentary evidence provided the facts so noticed are of notorious character and serve only to "fill in the gaps" which might exist in the evidentiary showing made by the examiner to support a particular ground of rejection.” The Examiner contends that the Office Notice taken in the Non-Final Office Action, and maintained in the Final Office Action are well-known common knowledge to one of 



Respectfully submitted,
/CHO KWONG/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        
Conferees:
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        

/Terry Lee Melius/
RQAS – OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.